TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00258-CV


                                Wilford Wade Cowart, Appellant

                                                  v.

                                      Shaleen Soni, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 03-1966-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Appellant Wilford Wade Cowart filed a notice of appeal on April 12, 2004. The

clerk’s record was filed with this Court on May 20, 2004. Because no reporter’s record was filed,

Cowart’s brief was due June 21, 2004. See Tex. R. App. P. 38.6(a). On July 28, 2004, Cowart was

notified that his brief was late and given until August 6, 2004, to respond. See Tex. R. App. P.

38.8(a)(1) (failure to file brief can result in dismissal for want of prosecution). The notice informed

Cowart that failure to respond would result in dismissal of the appeal. To date, Cowart has not

responded in any way to that notice. Accordingly, we dismiss the appeal for want of prosecution.

Id.; Tex. R. App. P. 42.3(b).




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: October 7, 2004